Citation Nr: 1244049	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  12-04 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a disorder of the right eye, to include age-related macular degeneration (ARMD), following treatment at Southeastern Retina Associates, P.C., in 2005.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel





INTRODUCTION

The Veteran served on active duty from August 1943 to March 1946, and from September 1950 to April 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010  rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Although the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ) per his February 2012 formal appeal (VA Form 9), the Board notes that he withdrew his request in a statement signed by his representative, dated September 17, 2012.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Treatment the Veteran received in connection with a right eye disorder in 2005, on a fee-basis, was not provided by a VA employee or at a VA facility as defined in 38 C.F.R. § 1701(3)(A).


CONCLUSION OF LAW

The Veteran has not presented a valid claim under 38 U.S.C.A. § 1151 with respect to his claim seeking compensation for residuals of treatment he received at Southeastern Retina Associates, P.C., in 2005.  38 U.S.C.A.  §§ 1151, 1701(3)(A), 1703 (West 2002 & Supp. 2012); 38 C.F.R. § 3.361(e) (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A.  §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially-complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to its initial adjudication.   An August 2010 letter explained the evidence VA was responsible for providing, and the evidence he was responsible for providing; this letter also explained the evidence necessary to substantiate his claim for § 1151 benefits.  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  The Board notes further that the VCAA has no applicability where the law is dispositive.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000). 

Records of the treatment at issue have been obtained.  The Veteran has not identified any additional pertinent evidence or information which is currently outstanding.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

B. Legal Criteria, Factual Background, and Analysis 

Compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service-connected.  For purposes of this section, a disability is a "qualifying additional disability" if the disability was not the result of the Veteran's willful misconduct, and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a VA employee or in a VA facility [emphasis added].  In addition, the proximate cause of the disability must be either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or, an event not reasonably foreseeable.  38 U.S.C.A. § 1151. 

Effective September 2, 2004, 38 C.F.R. § 3.361 was promulgated for claims filed, as here, on and after October 1, 1997.  Thus, 38 C.F.R. § 3.361 is applicable.  Under 38 C.F.R. § 3.361(e)(1), a VA employee is an individual (i) who is appointed by VA in the civil service under title 38, United States Code, or title 5, United States Code, as an employee as defined in 5 U.S.C. § 2105; (ii) who is engaged in furnishing hospital care, medical or surgical treatment, or examinations under authority of the law; and (iii) whose day-to-day activities are subject to supervision by the Secretary of Veterans Affairs. 

A VA facility is a facility over which the Secretary of Veterans Affairs has direct jurisdiction.  38 C.F.R. § 3.361(e)(2). 

Under 38 C.F.R. § 3.361(f), activities that are not hospital care, medical or surgical treatment or examination by a VA employee or in a VA facility within the meaning of 38 U.S.C. § 1151(a) are: (1) hospital care or medical services furnished under a contract made under 38 U.S.C. § 1703; (2) nursing home care furnished under 38 U.S.C. § 1720; and (3) hospital care or medical services, including examination, provided under 38 U.S.C. § 8153 in a facility over which the Secretary does not have direct jurisdiction. 

In 2005 (the Veteran has failed to provide the exact date of the treatment at issue), the Veteran underwent a series of a macular injections to treat a disorder of the right eye (diagnosed as ARMD) by Dr. J. M Gunn at Southeastern Retina Associates, P.C.  The Veteran asserts that compensation under the provisions of § 1151 is warranted because he was referred to Dr. Gunn by VA and Dr. Gunn was negligent, leading to additional eye disability.  Although the Board is sympathetic to his concerns, the Board emphasizes that compensation is awarded under the provisions of 38 U.S.C.A. § 1151 for additional disability if such additional disability was caused by hospital care, medical or surgical treatment, or examination furnished either by a Department employee or in a Department facility as defined in section 1701(3)(A).  That is simply not the situation here.

There is no evidence of record to demonstrate, nor does the Veteran contend, that Southeastern Retina Associates, P.C., is a VA facility (see 38 C.F.R. § 3.361(e)(2)), or that Dr. Gunn was a VA employee (see 38 C.F.R. § 3.361(e)(1)).  Furthermore, to the extent that any of the care the Veteran received at Southeastern Retina Associates, P.C., falls under the provisions of 38 U.S.C.A. § 1703 (contracts for medical services in non-Departmental facilities), such care is specifically excluded from consideration under 38 U.S.C.A. § 1151.  See 38 C.F.R. § 3.361(f)(1)).  Accordingly, the Veteran has not presented a legally-sufficient claim under the governing law and regulations. 

In a case like this, where the law, but not the evidence, is dispositive, the appellant's claim must be denied because of the lack of legal entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1996).



ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a disorder of the right eye, to include age-related macular degeneration (ARMD), following treatment at Southeastern Retina Associates, P.C., in 2005, is denied.




____________________________________________
M. C. GRAHAM 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


